 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-01286-MJP Document 9-1 Filed 10/02/19 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

ALI HUSSEIN BAKHEET,

Petitioner,
Vv.

WILLIAM BARR, et al.,

Respondents.

 

 

 

AT SEATTLE

Case No. C19-1286-MJP

ORDER OF DISMISSAL

Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:

1, The Report and Recommendation is ADOPTED.

2. The Government’s motion to dismiss as moot, Dkt. 7, is GRANTED.

3. Petitioner’s habeas petition is DENIED, and this action is DISMISSED without

prejudice.

4, The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.

DATED this 2 day of QA 2019,

ORDER OF DISMISSAL- 1

  

MARSHA J. PECHMAN
United States District Judge

 

 

 
